 

Exhibit 10.5

 

April 11, 2019

  

Dear Marc,

 

In connection with your recent promotion, I am pleased to offer you the benefits
outlined herein in addition to those contained in your original Offer Letter
with ArQule, Inc. (the “Company”), dated March 22, 2018 (the “Offer Letter”).
Your new title shall be Senior Vice President, Chief Financial Officer and
Treasurer.

 

If (i) there is a Change of Control1, and (ii) the Company terminates your
employment without Cause2 or is deemed to terminate your employment without
Cause3 within the period commencing three months prior to the latest possible
date of a Change of Control and ending one year after the latest possible date
of a Change of Control, subject to your entering into a separation agreement in
a form and scope acceptable to the Company which shall include among other
standard provisions, a full release of claims by you, affirmation by you of any
confidentiality and restrictive covenants, and non-disparagement by you,
thereafter you shall be entitled to the following benefits:

 

(a)A lump sum payment in the amount equal to the sum of (i) your then-in-effect
base salary through the end of the twelve (12) month period commencing on the
date of termination and (ii) one year’s bonus calculated based on the average of
the bonuses, if any, paid by the Company to you with respect to the two
(2) years preceding the year in which the date of termination occurs, provided
that, for purposes of this paragraph only, you shall be deemed to have received
your 35 percent bonus target for any year within such 2-year period in which you
were not paid a bonus solely because you were not employed by the Company; and

 

(b)any stock option held by you shall become immediately exercisable as to all
option shares without regard to the vesting schedule set forth on the applicable
Option Certificate, and any shares of restricted stock previously granted shall
immediately be free and clear of any restrictions.

  

 



1 For purposes of this offer letter, the term Change of Control shall mean: (a)
acquisition by any “person” (as such term is defined in Section3(a)(9) of the
Securities Exchange Act of 1934) of any amount of the Company’s Common Stock so
that such person holds or controls fifty percent (50%) or more of the Company’s
Common Stock; (b) merger or consolidation of the Company with or into any other
entity in which the holders of the Company’s outstanding shares of capital stock
immediately before such merger or consolidation do not, immediately after such
merger or consolidation, retain capital stock representing a majority of the
voting power of the surviving entity of such merger or consolidation; (c) sale
of all or substantially all of the assets of the Company to a third party; (d)
within any twenty-four (24) month period, the election by the stockholders of
the Company of twenty percent (20%) or more of the directors of the Company
other than pursuant to nomination by the Company’s management; or (e) Execution
of a legally binding, definitive agreement approved by the Board of Directors
providing for any of the events set forth in (a), (b), (c) or (d) above.

 

2 “Cause” shall mean” (i) your arbitrary, unreasonable, or willful failure to
follow the reasonable instructions of the CEO, President or CMO or otherwise
perform your duties; (ii) your willful misconduct that is materially injurious
to the Company (whether from a monetary perspective or otherwise); (iii) your
willful commission of an act constituting fraud with respect to the Company;
(iv) conviction of a felony under the laws of the United States or any state
thereof; or (v) material breach of your obligations under any agreement or
policy of the Company. A final determination of whether Cause exists shall be
made by the Board of Directors.

 

3 “Termination without Cause” shall be deemed to occur in the event any of the
following occurs and your provide notice of termination to the Company within
forty-five (45) days thereafter: (a) the Company substantially reduces or
diminishes your responsibilities or title without Cause; (b) the Company reduces
your base salary or bonus target (other than in connection with a Company-wide
decrease in salary or bonus, respectively); (c) the Company materially breaches
any of its obligations to you pursuant to this offer letter, and fails to cure
such a breach within thirty (30) days of receipt of notice thereof; (d) the
Company relocates your place of employment without your written consent by a
distance of more than fifty (50) miles; or (e) a successor in interest to the
Company fails to assume the obligations of this Offer Letter.

 



 

 

 

It is the intention of the parties hereto that, to the extent possible, no
payment or entitlement pursuant to this letter agreement will give rise to any
adverse tax consequences to you under Section 409A of the Internal Revenue Code
(“Code”) and Department of Treasury regulations and other interpretive guidance
issued thereunder, including that issued after the date hereof (collectively,
“Section 409A”). This letter agreement shall be interpreted to that end and
consistent with that objective. Notwithstanding any other provision herein, if
you are a “specified employee” as defined in, and pursuant to, Treas. Reg.
Section 1.409A-1(i) on the termination date of your employment, no payment of
compensation under this letter agreement shall be made to you during the period
lasting six (6) months from such date. If any payment to you is delayed pursuant
to the foregoing sentence, such payment instead shall be made in a lump sum
payment on the first business day following the expiration of the six-month
period referred to in the prior sentence.

 

Each payment under this letter agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code. To the extent any
reimbursement or in-kind benefit due to you under this letter agreement
constitutes “deferred compensation” under Section 409A of the Code, any such
reimbursement or in-kind benefit shall be paid to you in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

Other than as explicitly modified by the terms of this letter, the Offer Letter
shall remain in full force and effect in accordance with its provisions.

 

Best regards,

 

/s/ Peter S. Lawrence

 

Peter S. Lawrence

President and Chief Operating Officer

 

 

Accepted and agreed to by:

 

 

/s/ Marc Schegerin              

Marc Schegerin

 



 



 